UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7391


JERRY LEE KEY,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:17-cv-00556)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Lee Key, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerry Lee Key appeals the district court’s order accepting the recommendation of

the magistrate judge and denying Key’s motion for a certificate of innocence pursuant to

28 U.S.C. § 2513 (2012). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Key v. United States,

No. 2:17-cv-00556 (S.D.W. Va. Sept. 29, 2017).         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2